                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


ZACHARY S. REEDER

       Plaintiff,

v.                                                                     No. 1:18-cv-718 JCH/KBM

DONA ANA COUNTY JAIL FACILITY,

       Defendant.

           ORDER GRANTING LEAVE TO PROCEED IN FORMA PAUPERIS

       Before the Court is Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (Doc. 2,

supplemented by Doc. 5) filed in connection with his prisoner civil rights complaint (Doc. 1).

Plaintiff’s financial information reflects he is unable to prepay the $400.00 civil filing fee. The

Court will therefore grant the motion, which reduces the fee to $350.00, and allow Plaintiff to pay

in installments. See 28 U.S.C. § 1915(b). Plaintiff must make an initial partial payment of “20

percent of the greater of—(A) the average monthly deposits to the prisoner’s account; or (B) the

average monthly balance in the prisoner’s account for the 6-month period immediately preceding

the filing of the complaint…” Id. Thereafter, Plaintiff is “required to make monthly payments

of 20 percent of the preceding month’s income credited to the prisoner’s account.” 28 U.S.C.

§ 1915(b)(2).

       Plaintiff’s inmate account statement reflects his average monthly deposits are $25, and his

average monthly account balance is $14.26. (Doc. 5). The Court will assess an initial payment

of $5 (which is 20% of the greater figure, $25) pursuant to § 1915(b)(1)(A). The Court will

generally not review the merits of Plaintiff’s civil rights complaint unless the initial partial payment

is paid or excused. If Plaintiff fails to timely make the initial partial payment, his complaint may
be dismissed without further notice.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to Proceed In Forma

Pauperis (Doc. 2) is GRANTED;

       IT IS FURTHER ORDERED that, within thirty (30) days from entry of this order, Plaintiff

shall send to the Clerk an initial partial payment of $5 or show cause why the payment should be

excused;

       IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two copies

of this order, and that Plaintiff make the necessary arrangements to attach one copy of this order to

the check in the amount of the initial partial payment;

       IT IS FINALLY ORDERED that, after payment of the initial partial fee, Plaintiff make

monthly payments of twenty percent (20%) of the preceding month’s income credited to his

account or show cause why the designated payments should be excused.




                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
